Citation Nr: 0717410	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  02-21 296	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.	Entitlement to a higher disability rating for pes planus, 
initially rated as noncompensable from February 1, 1985 to 
February 14, 2006, and as 10 percent disabling from February 
15, 2006 onwards.

2.	Entitlement to an initial compensable rating for hiatal 
hernia with gastroesophageal reflux disease (GERD).

3.	Entitlement to an initial rating higher than 10 percent 
for residuals of a soft tissue injury of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
January 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for pes 
planus, a hiatal hernia, and the residuals of a soft tissue 
injury of the right hand and assigned initial noncompensable 
(i.e., 0 percent) evaluations for each condition 
retroactively effective from February 1, 1985, the day after 
the veteran's last day of military service.  He appealed the 
initial ratings assigned for these disabilities.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
case was subsequently transferred to the RO in Washington, 
D.C.

In his November 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board in Washington, D.C. Records show his hearing was 
scheduled for December 2005, but he did not appear for it.  
He did not explain or justify his absence or request to 
reschedule his hearing.  So the Board deems his request for a 
central office hearing withdrawn.  See 38 C.F.R. § 20.702(d) 
(2006).

The Board remanded this case to the RO in January 2006 via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development -- including medical examinations to 
assess the severity of the service-connected disabilities 
under consideration.  The AMC then issued a September 2006 
decision granting a higher 10 percent rating for the right 
hand injury residuals effective from the date service 
connection was awarded, and a 10 percent rating for the pes 
planus effective as of February 15, 2006.  The claim for an 
increase for the hiatal hernia was denied for the entire 
applicable time period.  The veteran has since continued to 
appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).  

The Board also notes that, in December 2005, the veteran had 
filed a claim for a total disability rating based on 
individual unemployability (TDIU).  But in his application 
(VA Form 21-8940), he indicated that he could not work 
because of conditions other than those at issue.  In any 
event, this additional claim is not currently before the 
Board since it has not been adjudicated by the RO in the 
first instance, much less denied and timely appealed.  See 38 
C.F.R. § 20.200.  So it is referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.	The veteran has been provided with detailed and thorough 
notice as to the evidence required to substantiate the claims 
on appeal, including an explanation of whose responsibility -
- his or VA's, it was to obtain that evidence and 
information. Moreover, VA also has fulfilled its duty to 
assist him in obtaining evidence relevant to the disposition 
of these claims.  

2.	From February 1, 1985 to February 14, 2006, the veteran's 
service-connected pes planus did not involve symptoms any 
worse than mild in degree, which were relieved by a built-up 
shoe or arch support.  

3.	Since February 15, 2006, the veteran's pes planus has not 
caused severe impairment in either foot, including any 
indication of marked deformity, accentuated pain on 
manipulation and use, or swelling or callosities.

4.	In regard to the hiatal hernia with accompanying GERD, 
since the February 1, 1985 effective date of service 
connection this condition has involved ongoing symptoms of 
heartburn and regurgitation, with intermittent substernal 
pain.

5.	The current residuals of the soft tissue injury of the 
right hand consist of a mild level of impairment in the 
median nerve group.  There is also limitation of motion 
in both the right ring and little fingers, but for which a 
noncompensable evaluation is assigned under the rating 
schedule.


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher disability rating 
for the pes planus, initially rated as noncompensable from 
February 1, 1985 to February 14, 2006, and then as 10 percent 
disabling since February 15, 2006.  38 U.S.C.A. §§ 1155, 
5103A,  5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59; 
4.71a, Diagnostic Code (DC) 5276 (2006).

2.	However, the criteria are met for a higher 10 percent 
initial rating, but no greater, for the hiatal hernia with 
GERD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10; and 4.114, DC 7346 (2006).

3.	The criteria are not met for an initial rating higher than 
10 percent for the residuals of the soft tissue injury of the 
right hand.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6,        
4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, DC 5227; 4.124a, DC 8515 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that   the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a just service-
connected disability) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that          the claimant 
could submit (or ask VA to obtain) that are relevant to 
establishing           a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria pertaining to the 
comprehensive VCAA notice to be provided to a claimant for VA 
compensation or other benefits, appropriate measures have 
been taken in this instance to apprise the veteran of the 
applicability of the VCAA's duty to notify and assist to the 
continuing development of his claims presently on appeal.  
Preliminarily, based upon the issuance of August 2003 and 
January 2006 notice letters, as well as the October 2002 
statement of the case (SOC) and October 2006 supplemental SOC 
(SSOC), the requirements for     content-specific VCAA notice 
as set forth in the Pelegrini II decision have effectively 
been met.

Through the RO's initial August 2003 correspondence to the 
veteran, explanation was provided as to the general 
requirement to establish entitlement to an increased rating -
- namely, that which showed that his service-connected 
disability had undergone a worsening in severity.  The 
October 2002 SOC and subsequent SSOC further provided 
citation to and explanation of the relevant diagnostic codes 
under the rating schedule for evaluating the conditions at 
issue.  This correspondence also set forth an explanation as 
to the mutual responsibility between VA and the veteran 
himself to obtain further evidence relevant to the 
disposition of his claims -- including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records, and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 
373- 74 (2002).  Enclosed was a copy of VA Form 21-4142 
(medical authorization and release form) upon which he could 
identify further sources of evidence from private treatment 
sources.  Additionally, a January 2006 letter provided by the 
AMC following the prior remand of the claims earlier that 
month, contained substantially similar notice information, 
and described what type of evidence he could submit that 
would be most helpful to his claims.
In accordance with the above documents, the first three 
elements specified under the Pelegrini II decision for 
comprehensive notice were satisfied.

Additionally, the January 2006 correspondence included 
language requesting that if the veteran had any further 
evidence in his possession that pertained to his appeal, to 
please send to the AMC; he was further notified that if he 
had any other evidence or information which he believed 
would support his claims, to notify that agency.  So the 
fourth and final element of VCAA notice was likewise met.   

The relevant notice documents in this instance, admittedly, 
did not provide comprehensive notice to the extent required 
in Dingess/Hartman as to the requirements for a higher rating 
for the veteran's service-connected disabilities        at 
issue.  However, this information was nonetheless provided to 
him through other notice documents of record.  As mentioned, 
the RO's August 2003 correspondence informed him that he 
needed to establish a worsening of the symptoms of his 
service-connected disabilities to obtain a higher rating 
under the provisions of the rating schedule.  Moreover, the 
October 2002 SOC and subsequent SSOCs provided a more in-
depth discussion of the applicable diagnostic codes that 
directly warranted consideration, and the remaining evidence 
that was required to meet the criteria for a higher rating 
under those provisions.  So these documents effectively 
satisfied the requirement for notice concerning the 
disability rating element of his claims.  See 
Dingess/Hartman, 19 Vet. App. at 491 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme."); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303             (Fed. Cir. Apr. 5, 
2007).

And inasmuch as the veteran was not provided notice of the 
type of evidence necessary to establish a downstream 
effective date for the disabilities on appeal,    this was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)  (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is part because the Board is 
granting a higher  10 percent rating for a hiatal hernia with 
GERD, effective February 15, 2006 --  and any failure to 
provide complete notice information on this issue would not 
have any substantial prejudicial effect, to the extent this 
increased rating is being awarded.  Notwithstanding also the 
denial of a higher rating for pes planus, a right hand 
disorder, or a greater overall level of compensation for his 
gastrointestinal disorder, because the Board will conclude 
below that the preponderance of the evidence is against this 
portion of his claims, any question as to the appropriate 
effective date to be assigned is therefore rendered moot.

In addition to these considerations as to the content of the 
notice provided, there is also the requirement that the 
relevant notice information must also have been issued to the 
veteran in a timely manner.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this 
case, the June 1998         RO rating decision on appeal 
provided for the original award of service connection for the 
present disabilities under consideration.  A February 1999 
decision then adjudicated and denied his claims on the 
downstream issue of an initial compensable rating for each 
condition.  However, the VCAA had not yet been enacted at the 
time of the initial grant of service connection, or the 
subsequent rating decision.  The RO obviously could not have 
been expected to comply with         a law that did not yet 
exist.  Moreover, in Dingess, the Court clarified that in 
these type situations - that is, where the claim arose in 
the context of the veteran trying to establish his 
entitlement to service connection, and this benefit since has 
been granted and a disability rating and effective date 
assigned, his claim has been more than substantiated, it is 
has been proven.  And when a claim has been proven,           
the purpose of § 5103(a) has been satisfied and notice under 
its provision                    no longer applicable.  See, 
too, Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007). 

In any event, while additional VCAA notice pertaining to the 
veteran's claims for increased initial ratings was not 
required, it warrants mention that the RO has nonetheless 
taken sufficient measures to assist with the development of 
these claims, such that any defect in the timing of the 
notice did not have any detrimental impact upon the 
continuing adjudication of them.  Following the issuance of 
the most recent VCAA notice correspondence in January 2006, 
the veteran had more than ample opportunity to respond in 
advance of the October 2006 SSOC continuing the denial of his 
claims, and January 2007 recertification of this case          
to the Board.  During this time period, the veteran underwent 
several VA examinations concerning the present severity of 
his medical conditions, and         the AMC also obtained 
further records of VA outpatient treatment on his behalf. 
There is no indication from the veteran himself, nor does the 
record otherwise suggest, that there is any additional 
relevant evidence that has not yet been obtained.  For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."         
See Mayfield, 19 Vet. App. at 128, reversed and remanded, 444 
F.3d 1328             (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006).  See, also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC,      is sufficient to cure a timing 
defect).

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       
This has included obtaining the veteran's outpatient and 
hospitalization records from VA medical facilities, and 
relevant records from several sources of private medical 
treatment.  He has also undergone VA examinations in 
connection with   the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).                To 
support his claims, the veteran has provided additional 
private treatment records, and several personal statements on 
his behalf.  While he previously requested a hearing before a 
VLJ of the Board in Washington, D.C., as indicated he did not 
appear for it or otherwise attempt to reschedule it, and thus 
his request for a    central office hearing is deemed to have 
been withdrawn.  38 C.F.R. § 20.702(d).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings  for a specific rating, especially 
in the more fully described grades of disabilities,  but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.   38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994)   (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

A.	Pes Planus

When reviewing the level of compensation applicable to the 
veteran's            service-connected pes planus throughout 
the pendency of the current claim,   initially he was awarded 
a noncompensable evaluation for that disorder from         
the February 1, 1985 effective date of service connection.  
This was determined         in accordance with 38 C.F.R. § 
4.71a, DC 5276.  Then the RO (through the AMC) increased this 
rating to 10 percent -- effective from February 15, 2006.  
Since the veteran did not express satisfaction with the 
amount of increased benefits, nor did it represent the 
maximum schedular rating, as previously mentioned it is 
presumed that his claim continues on appeal.  See AB, 6 Vet. 
App. at 39.

Under DC 5276, a noncompensable rating is assigned for mild 
impairment,          with symptoms relieved by built-up shoe 
or arch support.  Where there is moderate pes planus, with 
the weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, whether bilateral or unilateral, a 10 percent 
rating is assigned.  If the impairment is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities, a 20 
percent rating is warranted if unilateral, and 30 percent if 
bilateral. For pronounced pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, or 
marked inward displacement and severe spasm of   the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances, a 30 percent rating is assigned if unilateral, 
and 50 percent if bilateral.  

Upon consideration, initially, as to the relevant timeframe 
throughout which a noncompensable rating was in effect, 
between the February 1985 effective date      of service 
connection and the most recently conducted VA examination in       
February 2006, in-depth consideration has been provided as to 
the medical evidence bearing on the appropriate evaluation of 
his condition.  The rating criteria under   DC 5276 permits 
the assignment of a 10 percent evaluation where there exists 
moderate pes planus -- as demonstrated by a weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet, 
whether bilateral or unilateral.

1.	February 1, 1985 to February 14, 2006

In the first source of evidence documenting the condition 
claimed, a July 1985     VA examination report (within a few 
months after separation from military service), the veteran 
reported having suffered from flat feet since 1964 while in 
service,          and stated he was then planning to obtain 
orthotic supports.  It was observed that  the veteran had 
pronation and bulging of the medial border of both feet, 
depression of the longitudinal arch, and difficulty walking 
on the balls of his feet and his heels. 
Walking in tandem style and heel to toe was problematic.  An 
x-ray revealed             pes planus degenerative changes, 
with narrowing of the joint space.  The diagnosis rendered 
was, in part, gouty arthritis (feet) and pes planus with 
alteration in gait and fatigability on standing.  

The veteran was not again examined in connection with the 
above condition for a substantial timeframe, up until he 
underwent an August 1998 VA general medical examination.  Of 
particular note, there are no records of any relevant VA 
outpatient treatment during this time period, notwithstanding 
the AMC's most recent attempt        to confirm this in 
accordance with the directives of the Board's January 2006         
prior remand.  Notably, though, records of treatment through 
a private clinic show in May 1993, an assessment of 
hammertoes and onychomycosis (i.e., a type of       fungal 
disease of the nails).  Subsequent reports from this same 
sources indicate that in February 1998, he had plantar 
fascitis and onychomycosis, and was status-post amputation of 
the left third toe, which was attributable to symptoms of 
diabetes mellitus.

On the above-referenced August 1998 examination, the veteran 
reported having experienced moderate pain in the arches that 
was aggravated by long walking.    This had not been a major 
problem in his daily activities, and required no medications 
or special treatment.  It was objectively found that the 
veteran had bilateral pes planus with mild arch tenderness, 
and an indentation where there was tenderness on the left 
sole, forefoot area, itself a residual from a diabetic ulcer 
scar in 1986.  Overall, the veteran ambulated normally and 
was capable of heel, hop and squat motions, and of bearing 
weight on each leg, without evidence of foot or knee pain.  
An x-ray report confirmed the bones were intact, with two 
tiny calcifications seen in the soft tissue medially to the 
distal femur.  It further showed flattening of the plantar 
arches -- with the additional presence of plantar spur (off 
the posterior aspect of the os calcis), and postsurgical 
changes third metatarsal.  The diagnosis was bilateral pes 
planus, with x-ray abnormality.  

As of December 2000, there is evidence of continuing VA 
outpatient treatment, although these records are generally 
absent for treatment for disorders of the feet.  As a result, 
the additional remaining VA examination reports are the 
primary basis through which to evaluate his condition.

On re-examination in November 2001, this time regarding a 
diabetes mellitus condition, it was noted as to examination 
of the feet that the veteran had pes planus with recurrent 
pain in the bilateral plantar arch area when he walked.  
There was no weakness, fatigability, decreased endurance, 
incoordination or flare-ups claimed.  The examiner's clinical 
diagnosis included mention of bilateral symptomatic          
pes planus.

While a subsequent examination in August 2003 was conducted 
for purposes of evaluating orthopedic impairment, this was 
limited to gouty arthritis affecting the great toes of each 
foot, a distinct service-connected condition from pes planus.

Based on these findings, the best approximation of the 
overall degree of severity    of the veteran's pes planus 
condition is that of a level of disability compensation 
continuing at the noncompensable level during the timeframe 
under consideration. On the February 1985 examination, the 
veteran at that particular point in time appeared to have 
some difficulty walking on his heels and the balls of the 
feet,        and also was noted to experience pronation and 
bulging at the medial borders of   the feet, with some 
depression of longitudinal arch.  However, on the more recent 
August 1998 examination, which presumably would show, if 
anything, a greater degree of severity having manifested over 
time, other than complaints of arch pain, pes planus was not 
a major problem in daily activities, the veteran ambulated 
normally, and was capable of normal weight bearing and 
motions of the lower extremity.  The November 2001 re-
examination revealed similar findings.  And as stated, VA 
outpatient records are largely absent relevant treatment 
instances.              So when evaluating these examinations 
in their entirety, the overall clinical picture does not 
represent a higher degree of severity.  See 38 C.F.R. § 4.2 
("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture...").  Also of note, even though there is 
pes planus, with the indication of pain on manipulation of 
the feet, and as of February 1985 some pronation up to    the 
medial border of the feet, there is no apparent inward bowing 
of the Achilles tendon, another component of the rating 
criteria that would otherwise assist in establishing the 
level of disability claimed.

In addition, the veteran's treatment history does establish 
various other foot disorders, including hallux valgus and 
degenerative changes to the great toe on   each foot, but 
concerning which each has already been deemed to have been    
service-connected -- thus, to consider this further 
symptomatology in the context of the evaluation of pes 
planus, would essentially provide for duplicative ratings for 
manifestations that have been already completely evaluated.  
See 38 C.F.R. § 4.14 (according to the rule against 
"pyramiding," the evaluation of the same manifestation 
under various diagnoses is to be avoided); see too, Esteban 
v. Brown, 6 Vet. App. 259 (1994).  This would include also if 
pes planus were considered  with other foot disorders, in the 
context of an overall evaluation provided under    the rating 
criteria at 38 C.F.R. § 4.71a, DC 5284.

Accordingly, a noncompensable rating on a schedular basis 
remains the most appropriate level of disability compensation 
from the effective date of service connection in 1985, up 
until February 14, 2006.

2.	February 15, 2006 onwards

For purposes of obtaining a contemporaneous portrayal of the 
extent of the veteran's pes planus (again, in accordance with 
the January 2006 prior remand), he underwent several 
examinations intended to objectively evaluate that 
disability.  On a  February 2006 examination, he demonstrated 
bilateral pes planus with mild pronation bilaterally.  Hallux 
valgus deformities of 20 degrees were present bilaterally.  
Skin on the soles of the feet showed mild scaling 
bilaterally.                Toenails on the right foot showed 
thickening, discoloration and dystrophy.   Hammer deformities 
on the second through fifth toes on the right were present,    
and on the third through fifth toes on the left.  Dorsalis 
pedis pulses were palpable 2+ bilaterally.  There was no 
tenderness to palpation of the arches on either side,             
or to palpation over the first metatarsophalangeal (MTP) 
joints of either side.                   The veteran wore 
specially made wide shoes with inserts in them.  

An additional evaluation from July 2006, indicated that he 
did not appear to have pain in the feet.  His gait was slow, 
but normal.  He did have specially made wide shoes on both 
feet.  Objectively, the manifestations of bilateral foot 
disability noted were nearly identical to that mentioned in 
the prior February 2006 examination report.  The VA 
examiner's diagnosis included bilateral pes planus; as well 
as bilateral degenerative joint disease (DJD) of the first 
MTP joints, and onychomycosis of the toe nails.


The applicable diagnostic code, at DC 5276, provides that the 
next higher available rating, for 30 percent, pertaining to 
bilateral pes planus, is warranted provided that impairment 
due to pes planus is severe, along with marked deformity, 
pain on manipulation, and swelling on use and/or callosities.  
Here, though, besides pain on manipulation, the veteran has 
none of these symptoms.  While there is prior x-ray evidence 
of flattening of the arches, there is no indication of 
deformity that was severe in degree.  Nor is there a similar 
indication of symptomatology of this kind affecting just one 
foot, that would correspond to a 20 percent rating for 
unilateral pes planus.  So the proper schedular evaluation 
for pes planus remains that of          20 percent from 
February 15, 2006, up until the present.

B.	Gastrointestinal Disorder

The veteran's service-connected hiatal hernia, with 
gastroesophageal reflux disease is currently assigned an 
initial noncompensable rating, under the provisions of          
38 C.F.R. § 4.114, DC 7346, pertaining to evaluation of a 
hiatal hernia.  Under that diagnostic code, a 10 percent 
rating is warranted for a hiatal hernia with two or more of 
the symptoms for the 30 percent rating but of lesser 
severity.  A 30 percent rating is assigned for a hiatal 
hernia characterized by persistently recurrent epigastric 
distress with dysphagia, pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health.  A 
maximum rating of 60 percent is warranted when the disorder 
is productive of symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.

The applicable rating criteria for gastrointestinal disorders 
have undergone various revisions during the timeframe since 
the February 1, 1985 effective date of the  grant of service 
connection in this instance -- and most recently were revised 
effective July 2, 2001.  See 66 Fed. Reg. 29,486 (May 31, 
2001) (codified at                38 C.F.R. § 4.114).  
However, these revisions did not provide for any substantive 
changes to the criteria at 38 C.F.R. § 4.71a, regarding a 
hiatal hernia.


On the basis of the relevant medical findings, the proper 
disability rating to be assigned for the veteran's hiatal 
hernia, with associated GERD, is that of 10 percent from the 
effective date of service connection which as with the 
previous condition evaluated, was in February 1, 1985.  Under 
DC 7346, a 10 percent rating may be assigned for two or more 
symptoms identical to those of a 30 percent rating, but at a 
lesser degree of severity -- and therefore would include 
symptoms of recurrent epigastric distress, along with 
dysphagia, pyrosis, and regurgitation with upper body pain 
(all of which are components of the criteria for a 30 percent 
evaluation).    

Having reviewed the applicable findings, on the veteran's 
July 1985 VA examination, he reported having taken on a daily 
basis over-the-counter antacids, and having had heartburn and 
regurgitation intermittently for several years.               
An upper GI study then showed the presence of a large hiatal 
hernia, with no apparent gastoesophageal reflux demonstrated.    

In the time period preceding the next examination, a December 
1996 report of a physician with a private clinic indicated 
the presence of GERD, under reasonable control.

On an August 1998 general medical examination, the veteran 
reported continued use of antacids.  He stated that 
approximately three times weekly he vomited in the morning, 
which sometimes had blood in it, although physicians had 
thought that  this latter problem was related to a sinus 
condition.  Objective examination revealed the location of 
pain in the mid-epigastric area, but there was no 
organomegaly, tenderness, muscle spasm, guarding or masses.  
The diagnosis, in relevant part,   was of a history of hiatal 
hernia with hematemesis, with abnormal CBC, indicating mild 
anemia.   

The November 2001 examination indicated reported continuing 
reflux with substantial pain, indigestion and spitting up a 
little blood.  There was no dysphagia. He was on a diabetic 
diet.  The VA examiner diagnosed GERD with hiatal hernia, on 
medical treatment.  

An August 2002 outpatient consultation at the Washington, 
D.C. VA             Medical Center (VAMC) indicated 
laboratory test findings demonstrated anemia, attributed to 
alpha thalassemia.

In his November 2002 VA Form 9 (e.g., substantive appeal), he 
stated that he experienced recurrent reflux that affected his 
life, and required that he sleep with  his head at least six 
inches higher than the rest of his body.

Subsequently, in February 2006 the veteran obtained treatment 
for sharp pain in the right upper quadrant, that radiated 
both down his right flank and to his epigastrium.  This 
appeared to represent an isolated exacerbation of symptoms.  

On examination later that month, he complained of symptoms of 
chest pain at the lower end of the sternum lying flat, and 
that he slept with his head elevated, and took anatacids as 
necessary.  However, at that point in time, his appetite was 
good, weight had decreased only slightly due to dietary 
restrictions, and he denied any history of heartburn, pyrosis 
or dysphagia.  

Re-examination in July 2006, indicated continued intermittent 
heartburn, and weekly use of antacids, as well as having 
nausea and vomiting infrequently on waking up in the 
mornings.  His appetite was good, and he had no weight loss 
over the past year.  A recent upper GI showed normal passage 
of contrast through the esophagus; no hiatal hernia seen; and 
no GERD demonstrated at fluoroscopy.  

The above information substantiates the occurrence, since the 
original grant of                service connection, of two 
or more symptoms corresponding to the 30 percent level, with 
a somewhat lesser degree of severity.  The July 1985 
examination, and later evaluations, indicated continuing 
heartburn, requiring medication, and also periodic 
regurgitation.  On several instances, there was substernal 
pain, requiring modifications to the veteran's posture in 
order to sleep at night.  Even when considering that in most 
instances, these symptoms were documented based on       the 
veteran's own report, in contrast to confirmed examination 
results, they are nonetheless of the variety of symptoms 
which credible lay observation can establish.  
See e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (where the presence of a claimed manifestation of 
current medical condition, or condition in service, may be 
determined based on the range of common experience, rather 
than expert analysis, a lay witness is competent to establish 
this symptom).  Inasmuch as the most recent July 2006 
examination included a relatively normal upper GI study,  
that would suggest a somewhat lesser overall degree of 
impairment.  But in view of his continuing complaints over 
several, and other consistent medical findings, reasonable 
doubt should be resolved in the veteran's favor to 
demonstrate that         the criteria for a 10 percent 
evaluation have been satisfied.  See 38 C.F.R. § 4.3.        
As such, a higher 10 percent initial rating is warranted, 
effective from                  February 1, 1985.

It briefly warrants mention that following this increase in 
rating, the next higher        30 percent rating pursuant to 
DC 7346 would not apply, given that the veteran's condition 
has never actually been documented in terms of, or similar 
to, persistent and recurrent epigastric distress.  He also 
has not had dysphagia, or considerable impairment of health 
from this condition in and of itself.  A 10 percent rating is 
thus the proper initial evaluation under the VA rating 
schedule.

C.	Residuals of Right Hand Injury

Presently, compensation is in effect at the 10-percent level 
for residuals of a           right hand injury, pertaining to 
neuropathy, effective February 1, 1985 --                in 
accordance with 38 C.F.R. § 4.124a, DC 8515, for incomplete 
paralysis of        the median nerve.    

In accordance with DC 8515, pertinent to the median nerve, 
complete paralysis is defined as where the hand is inclined 
to the ulnar side, with the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand; 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances.      Complete 
paralysis warrants a 60 percent rating if affecting the minor 
extremity, and a 70 percent rating if the major extremity is 
involved.  Where there is severe incomplete paralysis, this 
corresponds to a 40 percent rating for a minor extremity, and 
50 percent for a major extremity.  Moderate incomplete 
paralysis corresponds to a 20 percent rating for a minor 
extremity, and 30 percent for a major extremity.  Mild 
incomplete paralysis warrants a 10 percent rating, 
notwithstanding whether a minor or major extremity is 
involved.

Generally, in the evaluation of neurological disorders, such 
disabilities are ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree.

Prior to analysis of the extent of neurological residuals of 
a right hand injury,         the record also indicates that a 
noncompensable rating is in effect for orthopedic injury 
residuals -- for limited motion of the right little finger.  
In this regard, under 38 C.F.R. § 4.71a, DC 5230, any 
limitation of motion of the ring or little finger is to 
receive a noncompensable rating.  Likewise, DC 5227 for 
ankylosis of the ring or little finger permits no higher than 
a noncompensable rating, whether unfavorable or favorable 
(and in the absence of symptoms of the severity to warrant a 
compensable rating under the diagnostic codes for 
amputation).  Previous versions of DC 5227, though stated in 
different terms, had essentially the same meaning, including             
in advance of a regulatory revision that became effective 
August 26, 2002.               See 68 Fed. Reg. 67,4874 (July 
26, 2002), codified at 38 C.F.R. § 4.71a, DCs 5216 to 5230.  
Inasmuch as all examination findings, through the present, 
show a substantial range of right little finger motion 
retained, there would not exist any basis for a compensable 
rating for that injury residual.  


Turning to the additional rating that has been assigned for 
neurological impairment, the next higher available rating in 
accordance with DC 8515 is that of 30 percent  for moderate 
incomplete paralysis of the median nerve, since the right 
hand is his dominant extremity.

The medical evidence since service connection was granted, 
includes findings on  July 1985 examination of scar on right 
hand, wounding of thenar eminence, with altered sensation in 
the distal phalanx in the index and middle fingers.  He had         
60 degrees of limitation of motion at the proximal 
interphalangeal joint of the      ring finger, and alteration 
at the first metatarsophalangeal joints bilaterally.             
The diagnosis was status-post complex soft tissue injury 
right hand, with       ankylosis ring finger and causalgia.  

An August 1998 examination revealed pain present proximal to 
the right ring finger with fixation of the 
metatarsophalangeal joint at 45 degrees where moderate 
hypertrophy of the joint was present.  There was no decrease 
in dexterity or         grip strength, and the veteran was 
able to touch the tip to the metacarpal normally. An x-ray 
showed mild flexion deformity at the proximal interphalangeal 
joint (PIP) of the ring finger, with no significant osseous 
abnormality seen.  

VA outpatient records from the Washington VAMC include a May 
2001 orthopedic consultation pertaining to a problem with 
cramping in the hand, accompanied by pain, and difficulty 
straightening the hand out.

A November 2001 examination found that the veteran had 
recurrent pain in the dorsal aspect of the metacarpal area of 
the right ring finger.  He had no complaints referable to the 
right ring finger except he could not straighten it out.  
There were no flare-ups, fatigability, decreased endurance, 
or incoordination.  Light touch sensation was intact in both 
hands.  With all of his fingers of his right hand fully 
extended, there was palmar flexion deformity of 40 degrees at 
the PIP joint of the right ringer finger.  He had good grip 
strength in his right hand using all fingers.          A 
diagnosis was rendered of right ring finger palmar flexion 
deformity with recurrent hand pain.  

More recently, on examination in February 2006, the right 
hand had no evidence of muscle atrophy.  There was flexion 
deformity at the PIP joint of the right ring finger of 40 
degrees, and right little finger of 20 degrees, with no 
tenderness to palpation over these joints.  The veteran could 
make a fist with approximation of the tips of the fingers to 
the transverse fold of the right palm without any difficult.  
The tip of the right thumb could be approximated to the tips 
of all the fingers.   Right hand grip showed normal strength.  
The diagnosis was injury to the right hand with residual 
flexion deformity of the right index and little fingers as 
described.

On a specific February 2006 neurological examination, the 
veteran reported that since his injury in service, he was 
unable to extend the right ring finger completely, and when 
attempting to use the right hand, especially for writing, the 
hypothenar muscles went into a cramp for a minute or so, on 
the order of several times per week.  This made it painful 
and difficult to use the right hand.  There was otherwise no 
numbness in the hand, but occasion aching pain in the ulnar 
aspect of it, independent of muscle cramping.  On evaluation 
there was no Romberg.           Motor strength was 5/5 
throughout except 5-/5 in the flexors of the right ring and 
little fingers, and right abductor digiti minimi.  Light 
touch and pin sensation were reduced in the ulnar 1/3 of the 
right hand, including the right ring and little fingers.  
Tinel's sign was positive at the right carpal ligament, with 
pain radiating down to the ulnar aspect of the right hand.  
The diagnosis was that of right ulnar neuropathy, sensory and 
motor, traumatic, with decreased sensation and strength, and 
muscle cramping in the right hand; and peripheral neuropathy, 
due to diabetes mellitus.  

Examination again, in July 2006, revealed continued absence 
of right hand muscle atrophy, and some limited motion at the 
right ring and little fingers.  Right hand grip showed normal 
strength, but there was some weakness of the flexors of the 
fingers with a muscle strength of 4/5.  There was decreased 
pinprick and touch sensation on the ulnar aspect of the right 
hand.  

In this instance, while there is observable flexion deformity 
in the right ring and little fingers, there is a significant 
degree of retained motion, and no worsening on repetitive 
motion testing due to functional loss.  The extent of 
weakness of these individual digits appears to have been 
relatively limited, and overall grip strength was retained.  
The veteran had no problem with movement of the thumb, making 
a fist, or the motion of touching the fingers to the palmar 
crease, all of which would be signs of more severe impairment 
at DC 8515.  Although one recent evaluation indicated 
somewhat reduced light touch and pin sensation, this was 
consistently shown to be limited to the ulnar third of the 
right hand.  Additionally, the veteran is also noted to have 
peripheral neuropathy of the right upper extremity, 
attributable to diabetes mellitus, and while there is not any 
clear distinction between that, and   right hand injury 
residuals, the diagnosis of peripheral neuropathy nonetheless 
contemplates at least some neurological involvement due to 
other causes.  In any event, the objective symptoms in and of 
themselves do not suggest an overall moderate degree of 
impairment, but are most consistent with the current 10 
percent rating indicative of mild impairment.  

The rating criteria applied in accordance with DC 8515, is 
also the proper standard upon which to evaluate the veteran's 
neurological disability, given that relevant symptoms under 
that DC are most consistent with his actual symptoms.  
Inasmuch as another peripheral nerve group for the right 
hand, the musculospiral nerve        (radial nerve) permits a 
20 percent rating for mild incomplete paralysis, there is no 
current diagnosis of any injury affecting this nerve, nor are 
the objective symptoms shown in accordance with this nerve 
group.  The criteria for the ulnar nerve is potentially 
applicable, at DC 8516; however, this diagnostic code also 
permits a         10 percent rating for mild impairment.

So an initial rating of 10 percent remains the most accurate 
evaluation of                  the veteran's right hand 
injury residuals.

D.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected pes planus, 
gastrointestinal or right hand disorders have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating.  To the 
extent the veteran has claimed entitlement to a TDIU and the 
specific issue of whether unemployability (due to the 
combined effect of his service-connected disabilities) alone 
provides        a potential basis for assignment of a total 
schedular rating, as mentioned, this matter is being referred 
to the RO for initial adjudication.  The underlying basis for 
veteran's TDIU claim consists of medical conditions other 
than those presently under review (PTSD, and diabetes 
mellitus), and there has been sufficient review of the 
evidence as to potential extraschedular rating for pes 
planus, gastrointestinal and right hand disorders, such that 
this issue may be comprehensively considered even prior to 
eventual disposition of the TDIU claim.  See generally, Cox 
v. Nicholson, 20 Vet. App. 563, 572 (2007). 

The disabilities under consideration likewise are not shown 
to have necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence         
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown,        9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

E.	Conclusion

Accordingly, the Board is granting the veteran's claim for a 
higher initial rating            of 10 percent for hiatal 
hernia with GERD, and denying the remaining claims              
for higher initial ratings for pes planus and residuals of a 
right hand injury.                Aside from the increase in 
rating for a gastrointestinal disorder, no further award   of 
a "staged rating" is required per the Fenderson decision, 
based upon any other increase in compensable symptomatology 
since the grant of service connection.  With regard to those 
components of the veteran's claims for higher ratings for 
which the preponderance of the evidence disfavors an increase 
in service-connected compensation, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The claim for a higher disability rating for pes planus, 
initially rated as noncompensable from February 1, 1985 to 
February 14, 2006, and then rated as 10 percent disabling 
since February 15, 2006, is denied.

However, a higher 10 percent initial rating for hiatal hernia 
with GERD is granted, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for an initial rating higher than 10 percent for 
the residuals of the soft tissue injury of the right hand is 
denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


